                                                             USDC SDNY
                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                DOC#:_~,,.·
UNITED STATES OF AMERICA                                     DATE FILE!):~ ',# .1/"
                     against -

ALLEN PLOWDEN,                                           07 Cr. 0669 (VM)

                                      Defendant.         ORDER


VICTOR MARRERO, United States District Judge.


     On     September        19,     2019,       Defendant       Allen     Plowden
("Plowden")    filed a Motion for Extension and Enlargement of
Time to Respond to Financial Affidavit in connection with his
restitution obligation.            ("Plowden's Motion," Docket No. 35.)
By letter dated November 8, 2019, the Government informed the
Court that it consented to granting defendant additional time.
(Docket No. 38.)
     Upon     due    consideration        of     Plowden's    Motion      and    the
Government's response, it is hereby
     ORDERED     that      Plowden' s    Motion     is   granted;    and    it    is
further
     ORDERED        that   Plowden      submit    the    completed       financial
disclosure form to the Government by December 18, 2019; and it
is further
     ORDERED that Plowden advise the Government of any change
of address within thirty days of moving.


SO ORDERED:
Dated: New York, New York
       18 November 2019



                                                         Victor Marrero
                                                            U.S.D.J.
